NUMBERS 13-01-449-CR & 13-01-618-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

MARIA DULCE MARTINEZ,                                                        Appellant,

v.

THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 103rd District Court of Cameron County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Hinojosa, Yañez, and Garza
Opinion Per Curiam
 

          In accordance with a plea bargain agreement, Maria Dulce Martinez pled guilty to
injury to a child (five counts)
 and unauthorized use of a vehicle (two counts).
  The trial
court assessed punishment at fifteen years confinement for the former offense and two
years for the latter, with the sentences to be served concurrently.  Martinez seeks to appeal
the conviction and punishment in both cases.  We dismiss.
          Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right of appeal
in plea bargain cases.
 See Tex. R. App. P. 25.2(a)(2).  “In plea bargain cases, rule
25.2(a)(2) only allows a defendant to appeal matters raised by written motion filed and
ruled on before trial or if the defendant has the trial court’s permission to appeal.”  Sanchez
v. State, 109 S.W.3d 760, 761 (Tex. App.–San Antonio 2003, no pet.).
          Here, Martinez failed to secure a ruling on any of her pre-trial motions.  Furthermore,
the trial court signed certifications stating that the underlying cases are plea-bargain cases
“and the defendant has NO right of appeal.”

          We dismiss these cases because Martinez has failed to establish that she has a
right to appeal from these plea bargain cases.


                                                                                                PER CURIAM



Do not publish.  Tex. R. App. P. 47.2(b).
Opinion delivered and filed this the
29th day of January, 2004.